                                          Case 5:17-cv-06734-LHK Document 121 Filed 05/28/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     JEFFERY DEAN BLACK,                              Case No. 17-CV-06734-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                         ORDER RE: VERDICT FORM
                                  14             v.

                                  15     IRVING MATERIALS, INC.,
                                  16                   Defendant.

                                  17

                                  18          On May 23, 2019, both Irving Materials, Inc. (“Irving”) and Jeffery Dean Black (“Black”)

                                  19   each filed their own proposed verdict form. ECF Nos. 112, 114.

                                  20          The parties SHALL FILE by Friday, May 31, 2019 at 9:00 a.m., one joint verdict form

                                  21   which identifies areas of agreement and disagreement and briefly advocates for each side’s

                                  22   competing proposal where there is disagreement.

                                  23   IT IS SO ORDERED.

                                  24

                                  25   Dated: May 28, 2019

                                  26                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  27                                                  United States District Judge
                                  28                                                   1
                                       Case No. 17-CV-06734-LHK
                                       ORDER RE: VERDICT FORM
